Citation Nr: 9909518	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968, including a tour of duty in Vietnam from 
October 1967 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
for further adjudication following an April 1998 order of the 
United States Court of Veterans Appeals (redesignated 
effective March 1, 1999, as the United States Court of 
Appeals for Veterans Claims (hereinafter Court)) which 
vacated an April 25, 1997, Board decision denying service 
connection for PTSD and tinnitus.  [redacted]).  The veteran's original 
appeal to the Board was from a May 12, 1994, rating decision 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The order granted a Joint Motion For Remand And To Stay 
Further Proceedings filed by the appellant (veteran) and the 
Secretary of Veterans Affairs (Secretary) (appellee).  The 
motion specified that the Board was obligated to consider a 
VA medical record dated February 21, 1997, that was added to 
the record before the Court on counterdesignation by the 
appellant.  With respect to the merits of the claim, the 
parties agreed that the Board's April 1997 decision had not 
disputed certain facts and that such facts were therefore 
deemed to have been placed in the record, namely: (1) that 
the veteran served in South Vietnam at Conthien, and (2) that 
he served at Conthien during the Tet Offensive during the 
period from November 1967 to April 1968.  The parties further 
agreed that the Board had admitted that an excerpt from 
Vietnam, A History, by historian Stanley Karnow supported the 
conclusion that first target of enemy forces during the Tet 
offensive was a U.S. Marine base at Conthien.  The motion 
stipulated that on remand the Board would provide adequate 
reasons and bases for failing to accept evidence favorable to 
the veteran, that it would consider the question of whether 
the veteran was a combat veteran within the meaning of the 
law, and that if he was found not to be a combat veteran, the 
Board would discuss whether the events at Conthien were 
corroborated by historical fact.  

Initially included in the appeal to the Court was the denial 
of service connection for tinnitus, but the veteran agreed in 
the joint motion to withdraw his appeal as to this issue if 
the joint motion were granted.  Since the motion was in fact 
granted, the tinnitus issue is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran served in Vietnam from October 1967 to April 
1968.  

2.  During his service in Vietnam the veteran engaged in 
combat with the enemy.  

2.  The veteran's allegations regarding stressors for PTSD 
during combat service are not refuted by clear and convincing 
evidence.  

3.  The record contains competent medical evidence showing a 
clear current diagnosis of PTSD and a causal nexus between 
PTSD and military service.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. §§  
1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records show that in a report of medical 
history prepared by the veteran in conjunction with a 
preservice examination in April 1966, the veteran checked the 
boxes for "depression or excessive worry" and "nervous 
trouble of any sort."  No details were recorded, and 
psychiatric evaluation was reported as normal.  No complaints 
or findings of psychiatric abnormality were reported during 
service.  On examination for separation the veteran reported 
no current or prior psychiatric complaints, and psychiatric 
examination was reported as normal.  

The RO mailed a letter to the veteran in approximately 
February 1990 or January 1991 (the letter itself is undated, 
but its placement in the file suggests that these dates 
represent the most likely time of mailing) to obtain further 
information concerning the type of life-threatening events to 
which he had been subjected during military service.  He was 
asked to provide any details he might recall concerning the 
event, including such information as the dates of events, 
unit assignment, names and unit assignments of comrades 
killed or wounded in the event, and evidence concerning 
awards or decorations received.  Additional information 
concerning current symptoms, post service work history, post 
service treatment, and statements of other persons who knew 
of his condition was also requested.  No reply was received. 

The veteran's service medical records, personnel records, and 
the report of the VA hospitalization in November and December 
1990 were reviewed by a rating board on March 6, 1991, at 
which time it was found that the veteran had not had a 
psychiatric disorder during service, that the post service 
diagnosis was Korsakoff's amnestic syndrome, that despite a 
history of nightmares about Vietnam, flashbacks, and 
"scanning behavior" in the past, there was no diagnosis of 
PTSD, and that the personnel file did not reflect any 
decorations or other findings constituting a stressor for 
PTSD during the veteran's service in Vietnam as a radio 
operator.  

A VA Form 21-526, veteran's application for compensation or 
pension, was received in April 1993.  

Received in June 1993 was a statement from the veteran 
concerning his claim.  He stated that while serving in 
Vietnam his military occupational specialty (MOS) was 17C20 
and that he served with the 2nd Battalion of the 26th 
Artillery, Target Acquisition Battery, in Conthien.  He 
claimed that his unit was constantly in contact with enemy 
forces.  He stated that he was involved in direct combat 
action and had the responsibility of directing mortar fire.  
He cited a number of symptoms that he claimed had been 
present since Vietnam, including sleep disturbance, anger, 
use of alcohol, intrusive thoughts concerning Vietnam, social 
isolation, memory loss and depression.

Also received in June 1993 were statements from the veteran's 
wife, mother, and long-time friends to the effect that he had 
undergone a personality change during service.  The veteran's 
wife related that he experienced nightmares about Vietnam, 
that he had become depressed because they had fallen into 
hard economic circumstances, and that he believed that the 
Government had failed to support its Vietnam war veterans.  
She related that as a result of Korsakoff's syndrome, his 
memory was very poor.  

Received in support of the claim was a medical record from 
the Greenville Vet Center containing entries dated in April, 
May and August 1993, wherein it was reported, among other 
findings, that the veteran met the (Diagnostic and 
Statistical Manual of Psychiatric Disorders of the American 
Psychiatric Association, 3rd edition, revised (DSM-III-R)) 
criteria for PTSD.  

The veteran underwent a VA neuropsychiatric examination in 
September 1993, at which time he related that he had had 
difficulty with his emotions for the past several years, had 
difficulty with sleep, was easily startled, and dreamed about 
"odd things."  He did not mention nightmares.  He stated that 
he had some flashbacks of traumatic experiences and 
complained that he was anxious.  He stated that he had 
difficulty getting along with others and had trouble 
controlling his anger.  A diagnosis was deferred pending 
psychological testing.  

A psychological evaluation was performed in September 1993 by 
a private psychologist, S. B. Levenberg, Ph.D., on referral 
from the VA.  The evaluation was based exclusively on the 
veteran's self-report, a DD Form 214, and a two-page 
statement from [redacted].  The veteran related that 
he had been stationed in Vietnam for 192 days.  Concerning 
stressor events in service, the report contained the 
following summary of information received from the veteran:  

The veteran served his entire tour in 
Vietnam near the DMZ at a command post as 
part of a team monitoring microphones and 
other listening equipment used to locate 
enemy artillery pieces.  This data was 
transmitted to the U.S.S. New Jersey off 
shore which then used it for targeting 
its guns.  The veteran explained that 
this system worked quite well but the 
equipment required constant maintenance 
and checking.  It was quite out-dated and 
required wires to be run from the command 
post out to each of the microphones.  The 
veteran occasionally served on guard duty 
but typically was busy monitoring and 
maintaining these listening devices.  The 
veteran recalled his most traumatic 
memories of service in Vietnam as being 
multiple.  The constant stress of 
virtually continuous enemy bombardment 
and harassing fire was a steady source of 
stress for the veteran, and he stated 
that he never got a good night's sleep 
due to the constant bombardments.  Also, 
the reverberations from explosions of 
500-lb. bombs from B-52's which were 
bombing nearby positions in and around 
the DMZ also kept him from achieving 
satisfactory sleep.  He also specifically 
recalled the sight of an American GI who 
had been hit by white phosphorus and who 
was burned in a quite grizzly fashion.  
He also recalled assisting in stacking 
bodies of dead American servicemen after 
bombardment from the enemy and recalls 
seeing Americans dead and dying around 
large artillery pieces nearby.  He feels 
that his service has caused him to 
constantly think about Vietnam and to be 
preoccupied with it to the point where it 
dominates his life.  He feels that his 
later subsequent drinking problems were a 
function of his service in Vietnam.  He 
continues to have occasional nightmares 
of his service in Vietnam at this time.

The report described a number of tests administered, 
including Minnesota Multiphasic Personality Disorder 
Inventory, the Mississippi Scale for Combat-Related PTSD, the 
Vietnam Apperception Test, Vietnam Projective Drawings, and 
post-traumatic stress disorder interview, among others.  The 
diagnostic impression under DSM-III-R on Axis I included 
post-traumatic stress disorder, alcohol dependency (in 
remission) and dysthymic disorder.

In a letter dated December 9, 1993, the RO requested that the 
US Army and Joint Services Environmental Support Group (ESG) 
furnish any reports which tended to indicate that the veteran 
experienced stressor during active service for use in the 
veteran's PTSD claim.  The RO informed the ESG that the 
veteran had had a MOS of 17C20 and had served with the 2nd 
Target Acquisition Battery of the 26th Artillery located in 
Conthien.  The veteran's June 1993 description of his service 
was enclosed.  The ESG replied in a letter dated January 31, 
1994, that more detailed information was required, including 
the dates of the incidents to within seven days, the type and 
location of the incident, the number and full names of the 
casualties, and the other units involved.  The veteran was 
informed of the ESG reply by letter dated March 1, 1994.  
More specific information of the nature requested by the ESG 
was requested, preferably within 60 days.  No reply was 
received from the veteran.  

On May 12, 1994, the RO denied the veteran's claim for 
service connection for PTSD.  The RO adjudicated the claim on 
the merits, finding that the evidence did not show PTSD 
related to the veteran's military service.  

In November 1994 the veteran submitted a large quantity of 
additional material in support of his claim consisting of the 
fruits of efforts made by him or on his behalf to document a 
stressor for PTSD.  An excerpt from the official publication 
of the Vietnam order of battle sets forth historical 
information concerning Battery B of the 26th Field Artillery, 
82d Airborne Division, indicating that in 1961 the unit was 
redesignated as the 2nd Target Acquisition Battalion, 26th 
Artillery.  A photocopy of special orders No. 63 dated 
April 3, 1968, shows that the veteran, then of Battery C, 2nd 
Target Acquisition Battalion, 26th Artillery, was to be 
transferred to CONUS (the Continental United States).  
Special orders No. 158 dated September 11, 1968, shows that 
the veteran, then assigned to Battery B, 2nd Target 
Acquisition Battalion, 26th Artillery, was to be processed 
from the Army in October 1968.  

A copy of two pages from Vietnam:  A History, by Stanley 
Karnow, pertaining to enemy operations against American and 
Republic of Vietnam forces known as the Tet Offensive.  The 
text contains the following passage:

The Tet Offensive had actually started in 
September 1967, when Communist troops 
launched a series of attacks against a 
string of isolated American garrisons 
scattered along the highlands of Central 
Vietnam and along the Laotian and 
Cambodian frontiers....Deployed in 
regiments and even divisions, the 
Communist forces were equipped with 
superb new Soviet automatic rifles, flame 
throwers, and backpack radios as well as 
mortars, rockets, and big anti-aircraft 
guns, and they struck with extraordinary 
precision.  Their first target was 
Conthien, a small US Marine fire base 
located atop a barren hill south of the 
porous boundary separating the two 
Vietnams.  

Westmoreland was delighted.  The 
Communists were at long last waging his 
brand of big conventional conflict....The 
firepower he brought to bear was 
unprecedented, awesome, almost beyond the 
bounds of imagination.  At Conthien 
alone, nearly 800 B-52 flights dropped 
twenty-two thousand tons of bombs as 
fighter-bombers and warships in the South 
China Sea also tumulted the area, 
reducing its gentle slopes to a bleak 
landscape of craters and charred tree 
stumps....  (Emphasis added)..

Also received were the 1967 and 1968 historical supplements 
of the 2nd Target Acquisition Battalion, 26th Artillery.  The 
1967 supplement, in a summary of major battalion activities, 
reported that the battalion had processed and deployed C 
Battery for a restricted area with 21 days notice during the 
month of October.  The deployment of C Battery received full 
support from the battalion consolidated supply.  The Sound 
Platoon of Battery A was attached to C Battery and deployed 
to an overseas area in October 1967.  C Battery was in the 
Republic of Vietnam by October 25, 1967, and was operational 
by November 4, 1967.  

In the 1968 historical supplement it was reported that upon 
disembarking at Da Nang Air Base on October 15, 1967, for a 
period of 180 days in support of the 12th Marine Regiment, 
Battery C had convoyed north to Dong Ha Base Camp where 
activities were initiated for the building of quarters and 
field operations.  The unit returned to the station on 
April 12, 1968.  Significant activities included a commitment 
for Operation Annie Oakley from December 21, 1967, to 
March 28, 1968.  Listed among the significant activities for 
the battalion consolidated supply was the reorganization of 
Battery C in March 1968.  During the months of January and 
February 1968, the battalion was assigned to assist in 
project "Annie Oakley," a project to test new target 
acquisition devices.  In March 1968 the battalion was 
designated to support the Special Forces Operation "Gobblers 
Woods" to help train special forces student officers.  The 
tactical missions of the battalion were to locate hostile 
artillery, collect battlefield information, coordinate Corps 
Artillery Survey, calibrate artillery weapons, register and 
adjust friendly artillery fire, provide meteorological data, 
and verify friendly nuclear bursts.

The veteran testified at a hearing at the RO on October 26, 
1995, that while attached to a Marine division he saw "fellow 
Marines" being shot by snipers during the period of the Tet 
Offensive in 1968 and that he had spent two weeks out of his 
tour of duty in Vietnam on a detail down south where he was 
assigned to a rotation carrying the corpses of dead soldiers 
for transportation to the rear of the operational area.  He 
claimed that he had been very affected by having to handle 
the bodies even though he did not see their faces.  The 
veteran testified that he had witnessed an incident where a 
truck was burned as a result of a bomb blast on its hood and 
that he had seen a fellow soldier severely burned in a 
incident and had assisted in carrying him to a vehicle which 
was to take him away for treatment.  He did not know the man 
personally.  The veteran related that during the Tet 
Offensive he was called in on a lot of fire missions.  He 
described an incident where he had had to fire on a person 
from the convoy who he thought was a threat.  When asked 
about specific casualties, the veteran recalled the name of 
one [redacted], whose injury he had learned of by 
hearsay within his platoon.  He noted a serviceman named 
"[redacted]" who was injured outside of the area of the 
veteran's operations.  He cited the additional names "[redacted] 
[redacted]" and "[redacted]" as casualties but gave no specific 
information regarding the nature, date or place of their 
injuries.  The veteran's wife stated that the veteran had 
problems sleeping.  She related that she always stayed out of 
his arms' reach when awakening him because he once woke up in 
a fearful state, grabbed her and nearly choked her, thinking 
that she was an enemy.

The hearing officer held the record open for 30 days to allow 
the veteran to submit a written statement supplementing his 
hearing testimony.  The veteran submitted such a statement in 
November 1995, wherein he provided the following description 
of his duties:

I was stationed in Conthien.  My job was 
a radio operator with security clearance 
to decode assignments.  Someone had to 
(sit) with a seismograph at all times.  
Each time the enemy fired a round, our FO 
would press a button to activate a 
recorder to pick up sounds of the enemy 
guns.  We were constantly bombed, because 
we were stationed with a Marine Company 
which had mortars, 105, 175.  The Cong 
were always trying to overrun our 
perimeter, so they could stop our guns, 
radio and sound.  

We had to change batteries and 
microphones which we relocated behind us 
about a quarter of a mile.  This was very 
tedious and nerve-racking.  We never knew 
what to expect.  The possibility of 
bouncing Bettys and snakes.  You were 
always under stress of a Cong's (booby) 
trap if they had located the microphones.  
Sometimes we would (lose) 2 or 3 
microphones per day.

We were stationed in Conthien, we 
constantly took artillery rounds.  
Sometimes...constantly for hours.  I was 
also assigned to a convoy.  Hauling 
(ammunition) and supplies from (Da Nang) 
to Conthien.  We were under sniper attack 
the whole time.  Sometimes I would unload 
a clip.  I am sure I killed the Cong on 
the side of the road, but we never 
stopped to see.

We went down south three days out of 
every two weeks...the bodies I saw had no 
arms or legs, their bodies burnt beyond 
recognition.  (There) was a lot of blood.  
Some of the men had no faces.  Even 
though I did not know these men, they 
were still a part of me...we had to load 
the bodies in the truck.  The Cong would 
get the children to run up to the 
vehicles and ask for food and at the same 
time they would put explosives on the 
vehicles.  You were never (sure) who had 
what, so for preservation we would just 
start shooting.  It was very (hard) to 
do, but it had to be done for us to 
survive.  Having to kill small children 
is not my idea of what a war should 
be....

When I saw a young soldier who was burned 
from the chemical phosphorus, which was 
nick-named willy peter, it was (shocking) 
to see the results.  A body burned so 
badly and what was so bad about it the 
soldier was still alive.  He was in so 
much pain and it was nothing anybody 
could do for him.  I did not personally 
know him, but it hurt to see....I do not 
know if he lived or died, the medics were 
called him.  

Copies of relevant medical records in the possession of the 
Social Security Administration were received in June 1997.  
Much of the material consisted of duplicates of medical 
records already on file.  Medical records from the Wilson 
Hospital dated in 1990 and 1991 contain a number of 
psychiatric diagnoses, including Korsakoff's syndrome, 
anxiety, depression, and possible PTSD.  

The veteran underwent a psychological assessment and 
evaluation on February 21, 1997, by a clinical psychologist 
and psychology technician affiliated with a VA post-traumatic 
stress disorder program.  The evaluation was conducted on a 
referral by clinicians at the Greenville Vet Center.  With 
regard to his military service, it was noted that the veteran 
reported he had served a "short timer tour" in Vietnam and 
that he had served with a Target Acquisition Battalion 
attached to the 18th (sic) Airborne.  He reported having had 
heavy combat exposure while serving in Vietnam.  The report 
contains the following passage:

While discussing his experiences in 
Vietnam, he described having gone through 
several traumatic events.  One such event 
he described was when his unit took 
incoming artillery fire, and when they 
engaged in a fire fight that he described 
as "really scary."  He made references to 
other traumatic experiences, such as 
witnessing "Marines blown out of their 
foxholes," helping load medivac 
helicopters, and shooting Vietnamese 
soldiers.  

The report specified that the veteran experienced severely 
distressing intrusive memories of his Vietnam experiences 
several times per week and had intense psychological distress 
upon exposure to reminders of them.  He had nightmares once 
or twice per week from which he would awaken in distress and 
had difficulty returning to sleep.  He made daily efforts to 
avoid thinking of Vietnam.  Other criteria included 
diminished interest in significant activities, feelings of 
detachment from others, a restricted affective range, a sense 
of foreshortened future, hyperarousal symptoms, extreme 
difficulty sleeping, marked irritability, difficulty 
concentrating, and excessive hypervigilance.  These symptoms 
were consistent with a diagnosis of combat-related PTSD.  The 
diagnoses on Axis I were PTSD and recurrent major depressive 
disorder.  Stressors on Axis IV were identified as chronic 
unemployment, financial stress, inadequate social support, 
and exposure to war.  

II.  Analysis

In general, under the applicable VA Law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  
38 C.F.R. § 3.303(a) (1998).  VA regulations also provide 
that, notwithstanding the lack of a diagnosis in service, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(d) (1998); see Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  

Regardless of the disability at issue, or the claimed basis 
for entitlement, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

Certain evidentiary requirements have been established by the 
Court to determine whether a claim is well grounded.  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (either medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  Caluza v. Brown, 7 Vet. App. 498 
(1995).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet. App. 19, 23 (1993).  

On the basis of the facts of this case, the veteran has 
clearly satisfied his initial burden of submitting a well 
grounded PTSD claim.  The record includes medical evidence of 
a current disability due to PTSD, presumed-to-be-credible lay 
evidence regarding the circumstances of service and the 
occurrence of a PTSD stressor, and medical evidence of  a 
nexus between the current PTSD disability and military 
service.  Caluza, Id.; Cohen v. Brown, 10 Vet. App. 128 
(1997); Grottveit  v. Brown, 5 Vet. App. 91.  The medical 
evidence of a current PTSD diagnosis is sufficient to both 
identify the current disability and describe a generalized 
connection between the disability and service.  Cohen, Id.  
Where the determinative issue does not require expertise, lay 
testimony may suffice by itself to satisfy the well-
groundedness requirement.  See Caluza, Grottveit, Id; Heuer 
v. Brown 7 Vet. App. 379, 385 (1995).  

The substantive elements required to establish service 
connection for PTSD are set forth in a VA regulation, 
38 C.F.R. § 3.304 (1998), which provides the following in 
pertinent part:  

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed in-service stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
in-service stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
in-service stressor.

See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  
The same three requirements are set forth in the VA 
ADJUDICATION PROCEDURE MANUAL, M21-1 (Manual M21-1), in both 
the version in effect at the time of the original 
adjudication of the veteran's claim (See Manual M21-1, 
subchapter XII, 50.45 (Jan. 25, 1989)) and in the current 
version, Manual M21-1, part VI, 7.46 (Oct. 11, 1995)).  The 
Court has held that the Manual M21-1 provisions in paragraph 
7.46 dealing with PTSD are substantive rules that are "the 
equivalent of [VA] regulations."  Hayes v. Brown, 5 Vet. 
App. 60, 67 (1993).  

It is not disputed that a VA psychiatric examination of 
September 1993, the report of psychological testing performed 
in September 1993, and the report of the VA psychological 
assessment performed in February 1997 document the presence 
of a clear and unequivocal current diagnosis of PTSD that 
satisfies the first element of the PTSD eligibility test.  A 
clear diagnosis by a mental health professional is presumed 
to have been made in accordance with the applicable DSM 
criteria with respect to both the adequacy of the 
symptomatology and the sufficiency of the stressor as a cause 
of PTSD.  "Mental health professionals are experts and are 
presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen, Id.  The Board is not free to 
reject uncontradicted, unequivocal medical diagnoses of 
record in the absence of independent medical evidence 
providing a basis for doing so.  West v. Brown, 7 Vet. 
App. 70 (1994); Wilkinson v. Brown, 8 Vet. App. 263 (1995).  
PTSD is clearly the predominant psychiatric diagnosis in this 
case though other diagnoses have been recorded.  No basis for 
rejecting the PTSD diagnosis is shown by independent medical 
evidence in the record.  The PTSD diagnoses recorded by VA 
examiners also satisfy the third element required for PTSD 
award by establishing a causal nexus between the in-service 
stressor and post service symptomatology.  Cohen, Id.  

The second of the three elements of the regulatory test, the 
occurrence of in-service stressors, cannot be satisfied by 
medical evidence alone.  See Moreau, Id.; West, Id.  The 
evidence necessary to establish the occurrence of a stressor 
for PTSD varies, depending on whether or not the veteran "was 
engaged in combat with the enemy."  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Adjudication of a PTSD claim therefore 
requires evaluation of the evidence in light of the place, 
type, and circumstances of service.  If the veteran's service 
involved actual combat with the enemy, he is entitled by 
virtue of 38 U.S.C.A. §  1154(b) (West 1991) to have his 
claim reviewed under a relaxed evidentiary standard; where it 
is determined that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their occurrence, and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is 
"satisfactory" and "consistent with the circumstances, 
condition, or hardships of such service."  Zarycki, Id., 
Caluza , Id.  If combat service is not established,  the 
occurrence of stressors in service must be corroborated.  
Doran v. Brown, 6 Vet. App. 283 (1994).  If a claimant does 
not have combat veteran status, he can still present 
"conclusive evidence" (presumptive corroboration) of an 
alleged combat stressor by citing evidence in the record 
showing the issuance of certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or Manual M-
21, including certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and Combat Action 
Ribbon), combat-incurred wounds (the Purple Heart), and 
certain other decorations awarded only for valor in combat 
with the enemy.  

In this case, the veteran has not claimed or showed that he 
was awarded any of the awards or decorations that would 
establish combat service; therefore, his claim as a combat 
veteran must stand or fall on other material he has 
submitted.  

In addition to the criteria based on awards or decorations, 
conclusive evidence of a PTSD stressor may also be 
established by "other supportive evidence" that the claimant 
was a prisoner of war (see 38 C.F.R. § 3.1(y) (1998)) or by 
evidence that he was involved in events such as a plane 
crash, ship sinking, explosion, rape or assault, or by duty 
on the burn ward or in a graves registration unit.  See 
Zarycki, Id.  The Court has not defined the evidentiary 
parameters for a finding of "other supporting evidence."  Its 
most recent pronouncement on the matter is found in its 
decision in Gaines v. West, 11 Vet. App. 353 (1998), which 
contains the following language: 

The Court has also stated that a 
determination of combat status is to be 
made "on the basis of the evidence of 
record," Cohen, 10 Vet. App. at 146 
(citing West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994)). . . . The Court has 
also held that combat status may be 
determined "through the receipt of 
certain recognized military citations or 
other supportive evidence."  West, 7 Vet. 
App. at 76.  The phrase "other supportive 
evidence" serves to provide an almost 
unlimited field of potential evidence to 
be used to "support" a determination of 
combat status.

In the instant case, the Board's determination as to whether 
the veteran engaged in combat is circumscribed by the 
language of the joint motion between the parties to the 
effect that his service in the area of Conthien during the 
Tet Offensive had not been disputed by the Board in the prior 
decision.  This finding represents the "law of the case" 
and is binding on the Board in the readjudication of this 
matter, regardless of whether or not it represents a correct 
interpretation of the Board's decision.  See Browder v. 
Brown, 5 Vet.App. 268 (1993).  ("[Q]uestions settled on a 
former appeal of the same case are no longer open for 
review....  The principle of 'law of the case' has been 
applied to the application of the law in decisions of federal 
courts in cases remanded to administrative agencies."  
Browder at 270).  

The evidence of record relating to the veteran's activity in 
the area presumed by the joint motion to have included 
Conthien consists of the veteran's statements in writing and 
in hearing testimony, his statements to various medical 
professionals, personnel records, unit histories, and an 
excerpt from a  historical text.  The evidence appears to 
suggest that the veteran's unit participated in combat 
operations designated Annie Oakley and Gobbler's Woods during 
the Tet Offensive.  The record confirms the veteran's 
statement that the unit was affiliated with the 12th Marines.  
The unit's mission included performance of some battlefield 
operations.  The excerpt from Stanley Karnow's book provides 
a compelling confirmation that combat activity took place 
during the area of Conthien during the period in which the 
veteran served with the 26th Artillery Division.  The record 
contains no evidence either to prove or disprove that such 
unit was at Conthien during the precise period cited by Mr. 
Karnow, but since there is no evidence to the contrary the 
benefit of the doubt must be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1997).  

Therefore, the veteran is a combat veteran within the meaning 
of § 1154(b) and is not required to provide additional 
corroboration of his claimed exposure to stressor events in 
service, including seeing fellow servicemen shot at by 
snipers, witnessing the burn injuries of a soldier, and being 
subjected to bombardments.

The standard for rebutting the presumption under 38 U.S.C.A. 
§  1154(b) is "clear and convincing evidence" and no such 
evidence is present in this case.  There is no basis by which 
any of the veteran's stressor allegations can be directly 
refuted on the basis of the evidence of record.  

Therefore, a preponderance of the evidence of record in this 
case supports a finding that the prerequisites for 
establishing of entitlement to service connection for PTSD 
set forth in 38 C.F.R. § 3.304(f) have been satisfied.  


ORDER

The appeal for service connection for PTSD is allowed.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals








- 19 -






